Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in 
view of applicant’s claim amendments and remarks.
The claim objections presented in the prior office action have been withdrawn in view of 
applicant’s claim amendments and remarks.
	
Allowable Subject Matter

Claims 1-7, 9-15, and 17-20 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	the beginning of the weather event indicator is aligned with a beginning of the start flight segment when the start of impact is less than or equal to a prescribed snap-to start percent of the beginning of the start flight segment; the beginning of the weather event indicator is placed after the beginning of the start flight segment when (i) the start of impact is greater than the prescribed snap-to start percent of the beginning of the start flight segment and (ii) the end of impact is less than a prescribed snap-to end percent of an end of the start flight segment; the beginning of the weather event indicator is placed at a center of the start flight segment when the start of impact occurs after the prescribed snap-to start percent of the beginning of the start flight segment; the end of the weather event indicator is aligned with an ending of the stop flight segment when the end of impact is greater than or equal to a prescribed snap-to end percent of the ending of the stop flight segment; and the end of the weather event indicator is placed at a center of the stop flight segment or before the ending of the stop flight segment when the end of impact is less than the prescribed snap-to end percent of the ending of the stop flight segment taken in combination with the other limitations of claim 1.
	Claim 2-7 are allowed by virtue of their dependence from claim 1.  
	Claim 9 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  Claims 10-15 are allowed by virtue of their dependence from claim 9.
	Claim 17 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  Claims 18-20 are allowed by virtue of their dependence from claim 17.

The closest prior art of record includes Turner et al. (US 2020/0173809 A1), hereinafter Turner, 
and also Bailey et al. (US 2016/0093219 A1), hereinafter Bailey.  Turner teaches a flight plan display system (Turner, e.g., see fig. 3 and para. [0016]) on an aircraft (Turner, e.g., see para. [0036] for automating processes (Turner, e.g., see para. [0035]) or receiving and grouping weather data (Turner, e.g., see para. [0064], [0036], and [0038]) into a weather event with an associated extent for presentation on a displayed timeline (Turner, e.g., see para. [0026], fig. 3, and para. [0062]), wherein the system comprising a controller circuit with a processor is configured by programming instructions on non-transient computer readable media (Turner, e.g., see para. [0100], [0103] and figs. 5-6), where the controller circuit is configured to receive weather data from at least one weather source (Turner, e.g., see para. [0064]) identify a weather phenomenon that impacts the flight plan (Turner, e.g., see para. [0062]) create an information structure for the weather phenomenon, the information structure including a type, a subtype, a severity, a start of impact, and an end of impact (Turner, e.g., see para. [0026], [0047], [0038], and fig. 3); present a weather event indicator overlaid on the mission timeline to depict the weather phenomenon (Turner, e.g., see fig. 3 and para. [0043]); present an alphanumeric notice of the weather event next to the weather event indicator; and (Turner, e.g., see fig. 3) depict an extent of the weather event with a beginning of the weather event indicator and an end of the weather event indicator (Turner, e.g., see fig. 3 and para. [0038]); wherein: the beginning of the weather event indicator is aligned with a beginning of a flight segment when the start of impact occurs at or within a first prescribed snap-to start percent of the flight segment (Turner, e.g., see para. [0048]); the beginning of the weather event indicator is placed after the beginning of the flight segment when (i) the start of impact occurs after the first prescribed snap-to start percent of the flight segment (ii) the end of the weather event indicator occurs prior to a last prescribed snap-to end percent of the flight segment (Turner, e.g., see fig. 3); the beginning of the weather event indicator is placed at a center of the flight segment when the start of impact occurs after the prescr4ibed snap-to start percent of the flight segment (Turner, e.g., see fig. 3 and para. [0049]); the end of the weather event indicator is aligned with an ending of the flight segment when the end of impact occurs at or within a final prescribed snap-to end percent of the flight segment; and (Turner, e.g., see fig. 3 and para. [0049]); the end of the weather event indicator is placed at the center of the weather event indicator or before the ending of the flight segment when the end of impact occurs prior to the last prescribed snap-to end percent of the flight segment (Turner, e.g., see fig. 3 and para. [0062]).  Bailey is relied upon for disclosing prioritizing weather data into a weather event (Bailey, e.g., see para. [0069]), referencing aircraft state data and aircraft system status data (Bailey, e.g., see para. [0066] and [0111]),  and processing the weather data with the aircraft state data, aircraft system status data, and the flight plan (Bailey, e.g., see para. [0065]).  Turner and Bailey as considered and understood by the examiner, taken alone or in combination, do not teach or fairly suggest the beginning of the weather event indicator is aligned with a beginning of the start flight segment when the start of impact is less than or equal to a prescribed snap-to start percent of the beginning of the start flight segment; the beginning of the weather event indicator is placed after the beginning of the start flight segment when (i) the start of impact is greater than the prescribed snap-to start percent of the beginning of the start flight segment and (ii) the end of impact is less than a prescribed snap-to end percent of an end of the start flight segment; the beginning of the weather event indicator is placed at a center of the start flight segment when the start of impact occurs after the prescribed snap-to start percent of the beginning of the start flight segment; the end of the weather event indicator is aligned with an ending of the stop flight segment when the end of impact is greater than or equal to a prescribed snap-to end percent of the ending of the stop flight segment; and the end of the weather event indicator is placed at a center of the stop flight segment or before the ending of the stop flight segment when the end of impact is less than the prescribed snap-to end percent of the ending of the stop flight segment, as required by claims 1, 9, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of 
the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2017/0183105 A1 to Fournier et al. relates to display of meteorological data in aircraft.
US 2019/0304314 A1 to Hochwarth et al. relates to flight management system and method of updating.
US 2016/0180718 A1 to Shapiro et al. relates to display and control of time evolved conditions relative to a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863